Citation Nr: 1119505	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss for the period from April 4, 1979, to September 29, 2004.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to July 1958.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

The case was previously before the Board on several occasions.  In April 2007, the Board granted an earlier effective date of April 4, 1979, for the grant of service connection for right ear hearing loss.  As such, the Veteran is now service-connected for both his right and left ear, effective April 4, 1979.  A June 2007 rating decision, effectuating this decision, was issued.  The April 2007 Board decision additionally remanded the issue of entitlement to a compensable rating for bilateral hearing loss prior to September 30, 2004.  In a May 2008 Remand, the Board determined additional VCAA notice was needed and that the issue of entitlement to a compensable rating for bilateral hearing loss for the period from April 4, 1979 to September 29, 2004 needed readjudication based on all applicable rating criteria in effect prior to and after June 10, 1999.   

Following development, the case was once again returned to the Board.  In a January 2010 BVA Remand, the Board determined that the RO/AMC still needed to adjudicate the issue of entitlement to a compensable rating for bilateral hearing loss prior to September 30, 2004 considering all rating criteria in effect prior to and after December 1987 and also June 1999.  The AMC/RO, in a February 2011 supplemental statement of the case (SSOC), subsequently readjudicated the Veteran's claim considering all applicable rating criteria.  The appeal is once again before the Board. 

The Board concludes that the development set forth in the most recent January 2010 Remand has been accomplished and therefore finds that it may proceed with a decision, as to this issue, at this time.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastric ulcer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board additionally notes, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his bilateral hearing loss, prior to September 30, 2004, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDING OF FACT

Prior to September 30, 2004, the Veteran's bilateral hearing loss was manifested by pure tone audiometry test results averaging no greater than 20 for either his right or left ears, corresponding to designation A for both ears. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss, for the period from April 4, 1979, to September 29, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.85-4.87a Diagnostic Codes 6277 to 6297 (1979), and 4.85-4.87 Diagnostic Code 6100 (effective from December 18, 1987, and since June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA treatment records.  And he was afforded VA examinations in June 1979, August 1980, and May 1981. The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim, prior to September 30, 2004.  The VA examiners provided the information necessary to evaluate his disability under the applicable rating criteria.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his bilateral hearing loss disorder.  As such, the claim requires consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Prior to September 30, 2004, the Veteran's bilateral hearing loss disability is rated as noncompensable pursuant to DC 6100.  Initially, the Board notes that the criteria for the evaluation of hearing loss have undergone a number of revisions during the time period relevant for consideration in the adjudication of the Veteran's claim for increase.  The substantive changes to the rating criteria for each revision are discussed in further detail below.  There is also no indication that any of the revised criteria are intended to have retroactive effect, and accordingly, the claim should be evaluated only under the former criteria for any time period prior to the effective date of the new rating criteria.  See VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The regulation in effect in April 1979, provided for ratings ranging from noncompensable to 80 percent based on organic impairment of hearing acuity within the conversational voice range (500 to 2,000 cycles per second) as measured by controlled speech reception tests or puretone audiometry reported as a result of VA regional office or authorized audiology clinic examinations (or, where no other data was available, based on conversational voice in feet).  There were six areas of impairment in efficiency indicated, 'A' through 'F', and they were determined under Table VII by the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 500, 1,000, and 2,000 hertz. 38 C.F.R. § 4.85, 4.87 and Part 4, Diagnostic Codes 6277 to 6297 (1979).  Under 38 C.F.R. § 4.85 (1979), if the results of puretone audiometry were used, the equivalent literal designation for each ear, separately, was ascertained from Table VII, and the percentage evaluation determined in the same manner as for speech reception impairment in paragraph (b) of this section (specifically, the percentage of the overall evaluation was determinable from Table VII by intersecting the horizontal row appropriate for the literal designation for the ear having the better hearing and the vertical column appropriate to the literal designation for the ear having the poorer hearing.). 

Effective December 18, 1987, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87 Diagnostic Codes 6100-6110.

This rating criteria was revised, effective June 10, 1999, however, the substantive provisions under the more recent criteria have not significantly changed.  See 38 C.F.R. § 4.85 (2010).  The Board notes that current VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86. To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated Level I for essentially normal acuity through Level XI for profound deafness.  Id.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more. In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  Id.

The medical evidence of record prior to September 30, 2004, includes Audiograms dated in June 1979, August 1980, and May 1981.  A June 1980 VA treatment record does not contain information sufficient for rating purposes.  Moreover, it appears that this treatment record is associated with the treatment of tinnitus.  As all the medical evidence is dated prior to December 18, 1987, only the rating criteria in effect prior to that time will be used in the analysis below. 

The Board will first consider the June 1979 audiological examination under the criteria in effect prior to December 1987.  His pure tone thresholds, in decibels, were as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
10
10
5
10
25
LEFT
15
10
10
15
35

The pure tone average of his right ear was (10 + 5 +10/3) 8.  The pure tone average of his left ear was (10 + 10 + 15/3) 12.  Based on Table VII, this would result in a noncompensable rating under DC 6297. 

The Board will next consider the August 1980 audiological examination under the criteria in effect prior to December 1987.  His pure tone thresholds, in decibels, were as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
15
15
15
15
35
LEFT
15
15
15
15
45

The pure tone average of both his right and left ears were recorded as 15.  Based on Table VII, this would result in a noncompensable rating under DC 6297. 

The Board will finally consider the May 1981 audiological examination under the criteria in effect prior to December 1987.  His pure tone thresholds, in decibels, were as follows:





HERTZ



250
500
1000
2000
4000
RIGHT
15
20
20
20
40
LEFT
15
15
15
30
50

The pure tone average of his right ear was recorded as 20.  The pure tone average of his left ear was recorded as 20.  Based on Table VII, this would result in a noncompensable rating under DC 6297. 

Accordingly, based on the criteria in effect prior to December 18, 1987, the Veteran's hearing loss warranted a noncompensable disability evaluation for the period between April 4, 1979 and September 29, 2004.

The Board has also considered the statements of the Veteran that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  For example, the Veteran is competent to state that he experiences difficulty hearing.  However, the Veteran is not competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's bilateral hearing loss prior to September 30, 2004-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a compensable rating for his bilateral hearing loss, prior to September 30, 2004, is not warranted. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's bilateral hearing loss was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provided for higher ratings, the Board fully explained why a compensable rating is not warranted, prior to September 30, 2004.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's bilateral hearing loss include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for bilateral hearing loss for the period from April 4, 1979, to September 29, 2004, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


